The appeal is from a judgment of no cause of action. The plaintiff sued upon a promissory note and upon the condition contained in a chattel mortgage securing the same. The note was admittedly barred by the statute of limitations.
Had there been a covenant in the mortgage to pay the note, the circumstance that the suit on the note was barred by the *Page 626 
statute of limitations would be no defense to an action on the covenant. Lembech  Betz Eagle Brewing Co. v. Krause,94 N.J.L. 219. But there was no covenant in the chattel mortgage in suit. There was but a condition avoiding the conveyance upon the payment of the debt. This is not a covenant under seal to pay the debt. Hence, there could have been no other ruling than that of the learned trial judge. Gottfried Krueger Brewing Co. v.Remek, 110 Id. 489.
The judgment is affirmed, with costs. *Page 627